ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_01_FR.txt. 107

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

1. J'ai voté pour Parrét parce que je partage l’opinion de la Cour
selon laquelle la requête introduite par le Portugal contre l’Australie le
22 février 1991 devrait être rejetée du fait que la Cour n’est pas compé-
tente pour en connaître.

Cependant, je ne puis souscrire à l'argumentation que la Cour a déve-
loppée pour motiver cette conclusion, à savoir que:

«[la Cour] ne saurait, en l’espèce, exercer la compétence qu’elle tient
des déclarations faites par les Parties conformément au paragraphe 2
de l’article 36 de son Statut car, pour se prononcer sur les demandes
du Portugal, elle devrait statuer à titre préalable sur la licéité du
comportement de l'Indonésie en l'absence du consentement de cet
Etat» (arrêt, par. 35; les italiques sont de moi).

Lorsqu'elle fait état du «consentement» de l'Indonésie, la Cour semble
ne pas savoir elle-même avec certitude ce que ce «consentement» aurait
signifié. Aurait-il signifié que, pour que la Cour exerce sa compétence, il
aurait fallu que l'Indonésie intervienne au procès, ou cela voulait-il dire
qu’il aurait fallu que l’Indonésie accepte sa juridiction en application du
paragraphe 2 de l’article 36 du Statut?

Je crois, pour ma part, que la requête du Portugal aurait dû être rejetée
au seul motif que cet Etat n’avait pas qualité pour introduire contre
l'Australie la présente instance relative au plateau continental dans la
mer de Timor.

x Ÿ %

2. D'une part, dans sa requête le Portugal a défini le différend comme

«port{ant] sur Popposabilité à l’Australie:

a) des devoirs et délégation de pouvoirs du Portugal en tant que
puissance administrante du Territoire du Timor oriental; et

b) du droit du peuple du Timor oriental à disposer de lui-même,
ainsi que des droits y attenants (droit à l’intégrité et à l’unité ter-
ritoriale et souveraineté permanente sur ses richesses et ses res-
sources naturelles)» (requête, par. 1).

D’autre part, Australie, qui ne considérait pas que le Portugal avait des
pouvoirs sur le territoire du Timor oriental a la fin des années quatre-
vingt, a uniquement été accusée par le Portugal dans la requête de ce der-
nier de s’être livrée

21
TIMOR ORIENTAL (OP. IND. ODA) 108

«[aux] agissements [qui] se concrétisent par la négociation et la
conclusion, par l’Australie, avec un Etat tiers [l'Indonésie], d’un
accord portant sur l'exploration et l'exploitation du plateau continen-
tal dans la zone du « Timor Gap », ainsi que par la négociation, pour-
suivie à ce jour, avec ce même Etat tiers [l'Indonésie], de la déli-
mitation de ce même plateau» (requête, par. 2; les italiques sont de
moi).

3. Les griefs que le Portugal aurait pu formuler de ce fait ne sauraient
avoir trait à ’«opposabilité» à quelque Etat que ce soit «des devoirs et
délégation de pouvoirs du Portugal en tant que puissance administrante
du Territoire du Timor oriental» ou «[du] droit du peuple du Timor
oriental à disposer de lui-même, ainsi que des droits y attenants» (requête,
par. 1). Les griefs ne sauraient porter que sur le titre auquel le Portugal
prétend — en sa qualité de puissance administrante ou sur une autre base
— à l'endroit du Territoire du Timor oriental et, corrélativement, à
l'endroit de la zone du plateau continental qui chevaucherait celle de
l'Australie. A cet égard, l’Etat demandeur a mal défini le différend dans
sa requête; il semble en effet avoir méconnu la différence entre, d’une
part, l’opposabilité à un autre Etat des droits et devoirs du Portugal
comme puissance administrante ou des droits du peuple du Timor orien-
tal et, d’autre part, Ja question plus fondamentale de savoir si le Portugal
est bien l'Etat ayant qualité pour faire valoir ces droits et devoirs.

Le Portugal soutient notamment, en ce qui concerne l’alinéa b) de la
citation reproduite au paragraphe 2 ci-dessus, que le droit du peuple du
Timor oriental à disposer de lui-même ainsi que les droits y attenants que
la Charte des Nations Unies garantit à un peuple qui est encore sous
l'autorité d’un Etat colonial ou d’une puissance administrante de terri-
toires non autonomes doivent être respectés par l’ensemble de la commu-
nauté internationale, quelle que soit l’autorité de la puissance sous laquelle
ce peuple peut étre placé. L’Australie n’a pas contesté «le droit du peuple
du Timor oriental à disposer de lui-même, ainsi que les droits y atte-
nants». Le droit de ce peuple a disposer de lui-méme et les autres droits
y attenants ne sauraient être mis en question — et ne sont pas mis en
question dans la présente affaire.

La présente affaire a trait uniquement au titre sur le plateau continental
que le Portugal prétend posséder en tant qu’Etat côtier. On ne saurait
trop le souligner.

ae

4. Qu’a donc fait concrètement l’Australie au Portugal ou au peuple
du Timor oriental? Il est essentiel de relever que, dans le secteur du
«Timor Gap», l'Australie n’a pas fait valoir de revendication nouvelle a
l'égard d’une zone de fonds marins qui empiéterait sur le secteur d’un
Etat ou du peuple du Territoire du Timor oriental, et qu’elle n’a acquis ni
d’un Etat, ni de ce peuple, aucune autre zone de fonds marins (voir cro-
quis ci-après p. 109).

22
109

TIMOR ORIENTAL (OP. IND. ODA)

Crogulis

LE DE TIMOR

 

Plateau continental de l'Indonésie

    

Plateau continental de l'indonésie

N.B.: Le secteur doublement hachuré désigne l’emplacement de la zone de
coopération définie par le traité de 1989 et donne aussi une idée générale du

«Timor Gap».

igne convenue entre
'Indonésie et l'Australi

Ligne convenue entre
l'Indonésie et l'Australie
en 1972 J Hi

    

23
TIMOR ORIENTAL (OP. IND. ODA) 110

En fait, aucun Etat ou peuple ne peut contester le titre originel de
PAustralie sur le plateau continental dans le «Timor Gap». Selon les
règles du droit international contemporain, l’Australie a ipso jure des
droits sur son propre plateau continental dans la partie méridionale de la
mer de Timor tandis que, simultanément, Etat qui jouit de la souverai-
neté territoriale sur le Timor oriental et fait face à l’Australie à une dis-
tance d’environ 250 milles marins est titulaire des droits sur le plateau
continental au large de ses propres côtes dans la partie septentrionale du
«Timor Gap» (voir les hachures verticales sur le croquis). L’étendue de
chacun des plateaux continentaux est déterminée non par la géographie,
mais par la notion juridique de plateau continental.

Les plateaux continentaux sur lesquels les deux Etats ont des droits se
chevauchent ainsi vers le milieu du «Timor Gap». Conformément aux
cas envisagés au paragraphe 1 de l’article 6 de la convention de 1958 sur
le plateau continental et au paragraphe 1 de Particle 83 de la convention
des Nations Unies de 1982 sur le droit de la mer, l'Australie aurait dû
négocier avec l'Etat côtier lui faisant face sur l’autre rive de la mer de
Timor (l'Etat X indiqué sur le croquis), ce qu’elle a effectivement fait
pour ce qui est du chevauchement des plateaux continentaux.

5. Il convient maintenant de récapituler les événements qui se sont
produits depuis les années soixante-dix s’agissant de la délimitation du
plateau continental dans les zones pertinentes.

En application de accord «établissant certaines lignes délimitant les
fonds marins» (Nations Unies, Recueil des traités, vol. 974, p. 317),
l'Australie et ’Indonésie ont tracé, le 18 mai 1971, une ligne de délimita-
tion dans la mer d’Arafura à l’est du méridien 133° 23’ est, c’est-à-dire
dans la région située entre l’Australie, d’une part, et l’Irian occidental et
l’île Aru (territoires indonésiens dont le premier se trouve sur l’île de
Nouvelle-Guinée), d’autre part. En application de l'accord «instituant
certaines lignes délimitant les fonds marins dans la zone des mers de
Timor et d’Arafura, complétant l’accord du 18 mai 1971 (avec carte)»
(Nations Unies, Recueil des traités, vol. 974, p. 327) (N.B.: la carte
marine jointe à cet accord est reproduite à la page 111 de la présente
opinion), ces deux gouvernements ont défini, le 9 octobre 1972, d’autres
lignes de délimitation à l’ouest du méridien 133° 23’ est, jusqu’au méri-
dien 127° 56’ est dans la région des mers de Timor et d’Arafura située
entre l’Australie, d’une part, et les îles Tanimbar (territoire indonésien),
d’autre part. Une autre ligne a été tracée d’est en ouest à partir du méri-
dien 126° est. Toutefois, ce dernier accord laisse, entre ces deux lignes au
large de la côte du «Timor portugais» (ainsi dénommé sur une carte
jointe à l’accord), un intervalle de près de 120 milles marins communé-
ment appelé le «Timor Gap».

Le Portugal n’a cependant pas cherché à l’époque à négocier avec
l'Australie la délimitation du plateau continental dans la zone ainsi
laissée en suspens — à son avantage — par l’accord de 1972 entre l’Indo-
nésie et l’Australie. Incontestablement, la question se pose de savoir si le
Portugal estimait alors être un Etat côtier jouissant de la souveraineté sur

24
 

   

T T
lu o0t o poe set

 
   

anvuisny

1
CA ovct
VITVHLSNY,

111

TIMOR ORIENTAL (OP. IND. ODA)

CARTE ANNEXEE A L’ACCORD DU 9 OCTOBRE 1972

svt us or 0

8H#auopu],| 18 816115n,) BAUS 2/61 8140190 6 NP P1099Y,]
su&p egnbipul sub spuds Sap VONMWHEP ep BUB rH

‘ZL6L 2240130 “Ug UO peubis eseUOpU] pur eYegeny
BY Ut Q #8 À 8 peqess

 

vendvev.d 13 HOWIL 30 SHAW
Svas VENAVUY GNV HONIL

qssnyieg’]
"hsunwEg

   

311vVy15nv
VIIVULSNY

    

rack

 

 

 

 

Hot
av
piv ©
D siv
ety
zi
+
o S. + "S90
+8

Luv

 
     

à
Sivonrve où
»
gown 3530

401189 Je,
320$) 289409 -

e1otuysY,G Peu
J064 SsOWYSY

ley;

6LY, ozv

iv Roy Neng

mioy neing 7

      

  

yo >

ll

ony

   

woe

 

 

25
TIMOR ORIENTAL (OP. IND. ODA) 112

la partie orientale de l’île de Timor (le Timor oriental) et s’il pensait pou-
voir effectivement revendiquer quelque droit à l’égard du plateau conti-
nental dans le «Timor Gap».

Au lieu de diviser le secteur en traçant une frontière, comme dans les
accords susmentionnés conclus en 1971 et 1972 avec l’Indonésie, l’Aus-
tralie a accepté, dans le traité de 1989 avec l’Indonésie «relatif à la zone
de coopération établie dans un secteur situé entre la province indo-
nésienne du Timor oriental et l’Australie septentrionale», d’établir une
«zone de coopération». Le contenu du traité de 1989 — ce que lAustra-
lie et l'Etat lui faisant face (Etat X indiqué sur le croquis) ont l’un et
Pautre acquis et cédé dans le secteur du «Timor Gap» — ne saurait être
contesté étant donné que le traité procède du consentement mutuel des
Etats concernés.

6. L’Indonésie semble avoir revendiqué depuis les années soixante-dix
le statut d’Etat côtier au titre du Territoire du Timor oriental, qu’elle
considère comme l’une de ses provinces (comme je l’explique au para-
graphe 13 ci-après), et, à ce titre, elle a tenu avec l'Etat lui faisant face,
PAustralie, des négociations sur les zones de leurs plateaux continentaux
respectifs qui se chevauchent. Sur cette base, l'Australie a conclu en 1989
un traité avec l’Indonésie devant rester en vigueur pour une premiére
période de quarante ans puis pendant des périodes successives de vingt
ans 4 moins que les deux Etats n’en conviennent autrement (art. 33)
(requête, annexe 2 (texte du traité annexé à la loi de 1990 sur les pétroles)).
Si le Portugal avait revendiqué le statut d’Etat côtier en sa qualité de
puissance administrante du Territoire non autonome ou sur une autre base,
et ainsi revendiqué le titre correspondant sur le plateau continental de la
partie septentrionale du «Timor Gap» s’étendant vers le sud a partir de
la côte du Timor oriental, il aurait pu, et dû, introduire une instance rela-
tive à ce titre contre l'Indonésie, qui avait fait valoir une revendication
analogue. Ce n’est qu’à l’encontre de l'Indonésie que le Portugal aurait dû
contester les titres rivaux relatifs au plateau continental de la partie sep-
tentrionale du «Timor Gap» (voir les hachures verticales sur le croquis).

Un différend aurait pu porter sur la question de savoir qui, de l’Indo-
nésie ou du Portugal, était PEtat côtier établi sur le Territoire du Timor
oriental et, de ce fait, titulaire des droits sur le plateau continental qui
s'étend en direction du sud à partir de la côte du Territoire du Timor
oriental, rejoignant ainsi le plateau continental de l’Australie au milieu
du «Timor Gap». C’est là le différend au sujet duquel le Portugal aurait
pu introduire une instance au fond contre l’Indonésie. Toutefois, aucune
question relative aux fonds marins du «Timor Gap» ne pourrait former
Pobjet d’un différend entre le Portugal et l’Australie tant qu’il n’a pas été
établi que le Portugal a le statut d'Etat côtier titulaire des droits sur le
plateau continental correspondant (autrement dit, il faudrait que le Por-
tugal soit désigné comme l'Etat X indiqué sur le croquis).

7. Si le Portugal était Etat côtier pouvant revendiquer des droits sur le
plateau continental dans le «Timor Gap» (voir les hachures verticales sur
le croquis), le traité que l’Australie a conclu avec l’Indonésie en 1989

26
TIMOR ORIENTAL (OP. IND. ODA) 113

aurait certainement été nul et non avenu d’emblée. Si, en revanche, l'Indo-
nésie était l’Etat côtier et avait donc des droits sur la zone pertinente du
plateau continental (voir les hachures verticales sur le croquis), le Portugal
n’était tout simplement pas habilité à introduire la présente instance. Pour
l'être, il faudrait qu’il soit Etat côtier faisant face à l’Australie.

Afin de connaître de la requête introduite contre l’Australie relativement
au plateau continental dans le «Timor Gap», ou plus précisément dans le
secteur dit «zone de coopération» que l’Australie revendique en partie, la
Cour doit, à titre préliminaire, acquérir la certitude que le Portugal a qua-
lité pour agir en l’espèce en tant qu’Etat côtier pouvant revendiquer — en
1991, année du dépôt de la requête — des droits sur le plateau continental
dans la mer de Timor (voir l'Etat X indiqué sur le croquis).

Je le répète, une question sur laquelle le Portugal aurait pu introduire
une instance aurait été celle de ses propres droits sur le plateau continental
au large de la côte du Timor oriental, mais le différend n'aurait pas pu se
rapporter au pouvoir de l’Australie de conclure un traité avec l'Indonésie.

*

8. Le présent arrêt paraît à mon avis se fonder dans une large mesure
sur le précédent de l’affaire de l’Or monétaire pris à Rome en 1943 (1954).
Or celui-ci ne me semble pas pertinent en l’espèce, car la Cour a dit en
1954 qu’«[eJxaminer au fond de telles questions» (lesquelles concernaient
le caractère licite ou illicite de certains actes de l’Albanie vis-à-vis de l’Ita-
lie) dans une instance introduite par I’Italie contre la France, entre autres
défendeurs, «serait trancher un différend entre l'Italie et l’Albanie» et
que «{la] Cour ne [pouvait] trancher ce différend sans le consentement de
PAlbanie» (C.I.J. Recueil 1954, p. 32). Dans l'affaire précitée «les inté-
rêts juridiques de l’Albanie [auraient] non seulement [été] touchés par une
décision [de la Cour], mais [auraient constitué] l’objet même de ladite
décision» (ibid. ).

La présente affaire est d’une tout autre nature. Le différend ne porte
pas sur la question de savoir si l’Indonésie, Etat tiers, était habilitée en
principe à conclure un traité avec l’Australie. En réalité, l’objet même de
toute l'affaire tient uniquement à la question de savoir gui du Portugal ou
de l'Indonésie avait, en tant qu’Etat faisant face à l’Australie, des droits
sur le plateau continental dans la région du «Timor Gap». Cette ques-
tion aurait pu constituer l’objet d’un différend entre le Portugal et l’Indo-
nésie, mais ce n’est pas une question sur laquelle le Portugal et l’Australie
pourraient s’opposer à l’Indonésie en tant qu’Etat ayant «un intérêt
d’ordre juridique ... en cause».

x * x

9. Le Timor oriental s’est trouvé sous le contrôle du Portugal à partir
du XVI siècle, et la constitution portugaise de 1933 déclarait que le ter-
ritoire du Portugal comprenait le Timor oriental en Océanie. Après la

27
TIMOR ORIENTAL (OP. IND. ODA) 114

guerre, le Timor oriental a conservé le statut de territoire portugais
d’outre-mer, à la différence de l'Indonésie qui a obtenu son indépendance
des Pays-Bas. Il est incontestable qu'avant 1974 le Portugal exerçait sa
souveraineté sur le Timor oriental, qui était l’une de ses provinces d’outre-
mer, et qu’en sa qualité d'Etat côtier le Portugal aurait eu des droits sur
le plateau continental dans les zones de fonds marins au large du Timor
oriental, dans la mer de Timor.

10. Par ailleurs, la Charte des Nations Unies contient une «déclaration
relative aux territoires non autonomes» (chap. XI), aux termes de laquelle
les Membres des Nations Unies qui ont ou qui assument la responsa-
bilité d’administrer des territoires coloniaux acceptent comme une mis-
sion sacrée l’obligation de favoriser la prospérité des habitants de ces terri-
toires et, à cette fin, de communiquer régulièrement au Secrétaire général
des renseignements statistiques et autres de nature technique concernant
ces territoires. Le Portugal n’a jamais communiqué régulièrement des
renseignements sur ses colonies éparpillées dans le monde entier et n’a
pas paru avoir reconnu à ces colonies le statut de territoires non auto-
nomes conformément au droit des Nations Unies.

En 1960, l’Assemblée générale des Nations Unies, après avoir formulé
la «déclaration sur la décolonisation» proclamant le droit de tous les
peuples à disposer d'eux-mêmes (résolution 1514 (XV)), a adopté une
résolution visant expressément le Portugal, dans laquelle le Timor orien-
tal était qualifié de territoire non autonome au sens du chapitre XI de la
Charte et où le Portugal était prié de communiquer au Secrétaire général
des renseignements sur le Timor oriental, entre autres territoires non
autonomes placés sous son administration (résolution 1542 (XV)).

11. Entre 1961 et 1973, l’Assemblée générale a engagé le Portugal à
maintes reprises à respecter la politique de décolonisation de l’Organisa-
tion des Nations Unies et a continué à condamner la politique coloniale
du Portugal et le refus persistant de celui-ci d’appliquer la politique de
l'Organisation. En 1963, le Conseil de sécurité a quant à lui déploré l’atti-
tude du Gouvernement portugais et ses violations répétées des principes
de la Charte, et il a invité le Portugal à appliquer d’urgence la politique
de décolonisation (résolutions 180 (1963) et 183 (1963)). En 1965, le
Conseil de sécurité a de nouveau adopté une résolution dans laquelle il
déplorait la carence du Gouvernement portugais à se conformer aux
résolutions antérieures de l’Assemblée générale et du Conseil de sécurité
(résolution 218 (1965)). En 1972, le Conseil de sécurité a de nouveau
condamné le refus persistant du Portugal d’appliquer les résolutions anté-
rieures (résolutions 312 (1972) et 322 (1972)).

Le Portugal n’a pris aucune mesure pour assumer les obligations et
les responsabilités d’une autorité administrante sur ces territoires, qui
auraient dû être traités comme des territoires non autonomes au sens où
l'Organisation des Nations Unies l’entendait, et il a continué à les consi-
dérer simplement comme ses provinces d'outre-mer.

28
TIMOR ORIENTAL (OP. IND. ODA) 115

12. Suite à la «révolution des œillets» en avril 1974, un nouveau
régime a été instauré au Portugal. La «loi du 27 juillet 1974», promul-
guée par le Conseil d'Etat, a revisé l’ancienne constitution portugaise et
reconnu le droit à l’autodétermination — et à l’indépendance — des ter-
ritoires d’outre-mer sous administration portugaise. Le nouveau gouver-
nement portugais a organisé en mai 1975 à Dili et en juin 1975 à Macao
des conférences sur la décolonisation auxquelles il a invité les représen-
tants de plusieurs mouvements politiques du Timor oriental. La «loi du
17 juillet 1975» relative à la décolonisation du Timor oriental, à laquelle
ont abouti ces conférences, visait à mettre un terme en octobre 1978 à la
souveraineté du Portugal sur le Timor oriental. :

Quant à l'Indonésie, qui ne paraît pas avoir cherché auparavant à
annexer le Timor oriental à son propre territoire et qui avait maintenu
des relations amicales avec le Portugal, elle semble avoir commencé à
envisager cette annexion dans les années soixante-dix. En juillet 1975, le
président de l’Indonésie a affirmé que le Timor oriental n’était pas en
mesure d’accéder à l'indépendance. Le 11 août 1975, la formation poli-
tique UDT, qui partageait le point de vue du Gouvernement indonésien,
a organisé un coup d'Etat. L’administration locale du Timor oriental n’a
reçu aucune assistance effective du Portugal; son personnel s’est s’installé
dans l’île d’Atauro, au nord de Timor, en août 1975, et a quitté cette île,
et donc la région, en décembre de la même année. Le Portugal a décliné
Pinvitation du mouvement politique FRETILIN à regagner le Timor
oriental et l’Indonésie a amorcé des préparatifs en vue d’une invasion
militaire à grande échelle du Territoire. C’est ainsi qu’a pris fin la domi-
nation portugaise au Timor oriental.

13. Le 28 novembre 1975, le FRETILIN a déclaré l’indépendance
complète du Territoire et l'instauration de la République démocratique
du Timor oriental. De leur côté, d’autres partis politiques, comme l UDT
et PAPODETI, qui estimaient qu’il serait difficile pour le Timor oriental
de maintenir son indépendance, étaient favorables à une annexion par
l'Indonésie et, le 30 novembre 1975, les représentants de ces mouvements
ont fait une déclaration proclamant la séparation du Territoire d’avec le
Portugal et son incorporation à l’Indonésie.

Au début de décembre 1975, l’Indonésie a envoyé à Dili une armée de
dix mille hommes. Le 17 décembre 1975, les partis pro-indonésiens ont
proclamé l'établissement d’un gouvernement provisoire du Timor orien-
tal à Dili. Répondant à un prétendu appel du peuple du Timor oriental,
l'Indonésie a adopté, le 15 juillet 1976, une loi portant annexion, que le
président de l’Indonésie a signée le 17 juillet 1976. Le Timor oriental est
ainsi devenu la vingt-septième province de l’Indonésie. Les autorités por-
tugaises, qui avaient déjà quitté l’île, ne sont jamais retournées au Timor
oriental depuis lors.

Fa

14. Depuis 1974, date à laquelle le nouveau régime portugais a modifié
la politique coloniale du pays, l'Assemblée générale a continué d’adopter

29
TIMOR ORIENTAL (OP. IND. ODA) 116

des résolutions relatives à application de la déclaration sur la décoloni-
sation. Dans sa résolution de 1974, l’Assemblée générale a accueilli avec
satisfaction la décision du nouveau gouvernement portugais d’accepter
les principes d’autodétermination et d’indépendance et leur stricte appli-
cation à tous les peuples sous domination coloniale portugaise; elle a
d’autre part demandé au Portugal de continuer à agir en vue de l’adop-
tion des mesures nécessaires pour assurer la pleine application de la
«déclaration sur la décolonisation» (résolution 3294 (XXIX)).

En 1975, l’Assemblée générale a adopté pour la première fois une
résolution concernant le Timor oriental, dans laquelle elle demandait au
Portugal, en sa qualité de puissance administrante, de continuer de n’épar-
gner aucun effort pour trouver une solution par des voies pacifiques au
moyen d’entretiens entre le Gouvernement portugais et les partis politi-
ques représentant le peuple du Timor portugais; par ailleurs, elle déplorait
vivement l'intervention militaire des forces armées indonésiennes et deman-
dait au Gouvernement indonésien de cesser de violer lintégrité territoriale
du Timor portugais et de retirer sans délai ses forces armées du Territoire,
afin de permettre au peuple du Territoire d'exercer librement son droit à
l’autodétermination et à l’indépendance (résolution 3485 (XXX)).

Suite à cette résolution de l’Assemblée générale, le Conseil de sécurité,
le 22 décembre 1975, a déploré l’intervention des forces armées de l’Indo-
nésie au Timor oriental, a regretté que le Gouvernement portugais ne se
fut pas pleinement acquitté des responsabilités qui lui incombaient en
tant que puissance administrante du Territoire aux termes du chapitre XI
de la Charte, a demandé au Gouvernement indonésien de retirer sans
délai toutes ses forces du Territoire et a demandé au Gouvernement por-
tugais, en tant que puissance administrante, de coopérer pleinement avec
l'Organisation des Nations Unies afin de permettre au peuple du Timor
oriental d’exercer librement son droit à lautodétermination (résolu-
tion 384 (1975)). Quelques mois plus tard, le 22 avril 1976, le Conseil de
sécurité a de nouveau adopté une résolution, dans laquelle il ne faisait
pas mention de la responsabilité du Portugal en tant que puissance admi-
nistrante du Timor oriental et ne traitait que de l’intervention militaire de
l'Indonésie dans ce Territoire (résolution 389 (1976)).

15. Dans une résolution de 1976, l’Assemblée générale,. suivant la
même démarche que celle adoptée l’année précédente, a défendu les
droits du peuple du Timor oriental et critiqué vivement l’action de l’Indo-
nésie (résolution 31/53). Ii y a toutefois lieu de noter que la prétention de
l'Indonésie à intégrer le Timor oriental à son territoire a été rejetée
uniquement afin de défendre les droits du peuple du Timor oriental et
non pour protéger les droits et obligations de l’Etat portugais relative-
ment au Timor oriental ou le statut du Portugal en tant que puissance
administrante. En 1977, l’Assemblée générale a adopté une résolution
analogue à celle de l’année précédente (résolution 32/34); le Gouverne-
ment portugais n’y était aucunement mentionné.

En 1978, l’Assemblée générale a renoncé à rejeter la prétention de
l'Indonésie selon laquelle le Timor oriental avait été intégré à son terri-

30
TIMOR ORIENTAL (OP. IND. ODA) 117

toire. Dans sa résolution de 1978, elle ne demandait plus le retrait des
troupes indonésiennes du Timor oriental, tout en réaffirmant le droit inalié-
nable du peuple du Timor oriental à disposer de lui-même et à l’indé-
pendance, ainsi que la légitimité de sa lutte pour réaliser ce droit (résolu-
tion 33/39). Depuis lors, l’Assemblée générale n’a pas modifié sa position,
c’est-à-dire qu’elle s’est surtout intéressée aux secours à apporter au
peuple du Timor oriental (voir résolutions 34/40, 35/27 et 36/50).

16. En 1980, l’Assemblée générale a accueilli avec satisfaction l’initia-
tive diplomatique prise par le Gouvernement portugais pour trouver une
solution globale au problème du Timor oriental et a indiqué qu’elle avait
entendu les déclarations du représentant du Portugal (en sa qualité de
puissance administrante), du représentant de l’Indonésie, de divers péti-
tionnaires du Timor oriental, de représentants d'organisations non gou-
vernementales et du représentant du FRETILIN (résolution 35/27).

En 1982, l’Assemblée générale, après avoir entendu les déclarations des
représentants du Portugal, de l’Indonésie et du FRETILIN ainsi que de
diverses organisations, a prié le Secrétaire général d'entamer des consul-
tations avec toutes les parties directement intéressées en vue de rechercher
les moyens permettant de parvenir à un règlement global du problème
(résolution 37/30). Les consultations ainsi demandées dans la résolution
de 1982 n’ont pas encore porté leurs fruits.

Depuis 1983, l’Assemblée générale a inscrit la «Question du Timor
oriental» à l’ordre du jour de chacune de ses sessions. Toutefois, sur la
recommandation du Bureau, elle a depuis lors toujours renvoyé l’examen
de cette question à sa session suivante. On peut dire que la question du
Timor oriental a été mise en sommeil depuis 1983.

17. Le Portugal, qui était disposé à accorder l’indépendance au peuple
du Timor oriental dans le cadre de la nouvelle constitution de 1974, n’a
exercé aucune autorité sur le Territoire depuis que l’administration locale
a été forcée de quitter le Timor oriental en 1975, en raison des désordres
survenus dans l’île. Depuis 1974, le Portugal n’a fourni ni renseignements
ni données statistiques, comme la Charte des Nations Unies et la «décla-
ration sur la décolonisation» de 1960 lui en faisaient obligation. Depuis
1976, l'Organisation des Nations Unies, lorsqu'elle s’est occupée du pro-
blème du Timor oriental, n'a jamais dit que le Portugal avait le droit et le
devoir d’administrer cette région comme un territoire non autonome.

L’Indonésie exerce son autorité sur le Territoire depuis presque vingt
ans maintenant. Les Nations Unies n’ont pas approuvé l’annexion du
Timor oriental par l’Indonésie. Cependant, le rejet de la prétention de
l'Indonésie selon laquelle le Timor oriental devrait être intégré à son
territoire a disparu dans la résolution de 1978 et le retrait de l'armée indo-
nésienne n'a plus été demandé. Le fait est que l’Assemblée générale s’est
intéressée davantage à l’aide humanitaire qu’au mode d’administration
du Territoire.

18. L’incident survenu en 1991 au cimetière de Santa Cruz a Dili, au
Timor oriental, était à ce point de vue d’une gravité extrême. La question

31
TIMOR ORIENTAL (OP. IND. ODA) 118

de savoir si le droit du peuple du Timor oriental à disposer de lui-même
a été dûment respecté par l’Indonésie pourrait être soulevée dans le cadre
d’autres procédures devant la Cour ou au sein d’autres instances de
l'Organisation des Nations Unies.

Même si l’intervention militaire de l’Indonésie au Timor oriental et
l'intégration de celui-ci à l’Indonésie au milieu des années soixante-dix
n’ont pas été approuvées par l'Organisation des Nations Unies, il n’y a eu
aucune raison de considérer que, depuis la fin des années soixante-dix et
jusqu’à ce jour, le Portugal est resté investi des droits et des responsabilités
d’une puissance administrante à l’égard du Territoire non autonome du
Timor oriental. Dans la communauté internationale, peu d’Etats ont
considéré dans le passé récent ou considèrent à l’heure actuelle le Portu-
gal comme un Etat présent au Timor oriental ou soutiendraient que le
Portugal peut, à ce titre, revendiquer des droits sur le plateau continental
au large du Timor oriental.

*
* *

19. Indépendamment du statut du Timor oriental — qui reste en sus-
pens aux yeux de l’Organisation des Nations Unies — et indépendam-
ment du droit du peuple du Timor oriental à l’autodétermination, garanti
par la Charte des Nations Unies, il est manifeste que le Portugal n’est pas
considéré — du moins depuis le début des années quatre-vingt — comme
un Etat côtier faisant face à l’Australie et qu’en 1991, au moment où le
Portugal a déposé sa requête au Greffe de la Cour, il n’exerçait aucune
autorité sur la région du Timor oriental, au large de laquelle le plateau
continental s'étend vers le sud dans la mer de Timor.

20. Il s’ensuit que le Portugal n'a pas qualité pour agir en tant qu’Etat
demandeur en cette instance relative au plateau continental qui s’étend
vers le sud dans la mer de Timor à partir de la côte du Timor oriental
dans le «Timor Gap». Pour ce seul motif, la Cour n’est pas compétente
à mon avis pour connaître de la requête du Portugal, qui doit être rejetée.

 

(Signé) Shigeru ODA.

32
